Citation Nr: 0706247	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran had active service from December 1974 to February 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 decision by the RO in New York, New York, 
which, in pertinent part, determined that new and material 
evidence had not been received to reopen the previously 
denied claim of  service connection for PTSD.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for PTSD, but that additional development 
is necessary regarding the underlying service connection 
claim.  Accordingly, the matter of entitlement to service 
connection for PTSD, based on de novo review, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In an unappealed June 1997 rating decision, the RO denied 
service connection for PTSD.  

2.  Evidence received since the June 1997 decision relates to 
an unestablished fact (a diagnosis of PTSD) necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating a claim of service connection for PTSD.


CONCLUSION OF LAW

Evidence received since the June 1997 RO decision is new and 
material and a claim of service connection for PTSD may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's duty to notify and assist in cases involving claims to 
reopen previously denied matters.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Board finds, however, that there is 
no need to discuss the impact of the VCAA on the matter 
resolved in the veteran's favor in the decision below.  

New and Material Evidence

The veteran asserts that he has PTSD due to stressful events 
during service.  

In June 1997, the RO denied the claim for service connection 
for PTSD, finding, essentially, that that there was no 
evidence of an inservice stressor and that the evidence 
received did not show confirmed diagnosis of PTSD that was 
associated with events from military service.  It was 
specifically noted that the veteran's service medical records 
(SMRs) and personnel records indicated that he had no foreign 
or sea duty, that he was never in Vietnam, and that he was 
not exposed to combat.  The veteran was notified of the June 
1997 decision and of his appellate rights, and he replied 
with a July 1997 notice of disagreement.  Although the RO 
issued a statement of the case in October 1997, the veteran 
did not reply with a timely VA Form 9.  The unappealed June 
1997 RO decision is final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, in June 1997, the RO denied service 
connection for PTSD on the basis that the evidence of record 
did not prove the occurrence of the reported inservice 
stressors and did not include a confirmed diagnosis of PTSD.    

As such, the evidence that is required in order to warrant 
the reopening of the veteran's claim for PTSD, would consist 
of evidence of a confirmed diagnosis of PTSD and/or a 
verified in-service stressful experience that could be linked 
to a diagnosis of PTSD.  As explained above, evidence of this 
type was not associated with the veteran's claims file at the 
time of the June 1997 denial.

The additional items of evidence received since the June 1997 
decision includes the veteran's outpatient and 
hospitalization records dated from 1997 to 2004.  It also 
includes the report of a February 2003 VA examination, 
letters from J.P. Buckiewicz, a VA staff psychiatrist, dated 
in August 2003 and May 2004, and personal statements from the 
veteran.      

Upon review of the new evidence received since 1997, there is 
at least some evidence that is material to the claim of 
service connection for PTSD.  Specifically noted in this 
regard are the letters from J.P. Buckiewicz, in which this VA 
staff psychiatrist explained that the veteran witnessed a 
serious accident while in the United States Marine Corps.  
The psychiatrist noted that the veteran currently suffered 
from various psychiatric symptoms, such as severe sleep 
disturbance due to nightmares related to the accident he 
witnessed in service.  He opined that the veteran 
demonstrated a symptom cluster which was consistent with the 
diagnosis of PTSD.  This report is supportive of the 
veteran's claim on the issue of current diagnosis and medical 
nexus -- hence, this evidence presents a reasonable 
possibility of substantiating the veteran's claim.

The above findings that address current diagnosis and medical 
nexus with respect to the matter of PTSD, provide a 
sufficient basis for the grant of the veteran's petition to 
reopen.  In short, the letters of August 2003 and May 2004 
indicate a diagnosis of PTSD, which the psychiatrist 
attributed to events (i.e. witnessing a serious accident) 
during the veteran's military service.  Thus, there is now of 
record a medical diagnosis of PTSD, and of a nexus opinion.  
These are facts which had not been established at the time of 
the prior June 1997 decision.  

As the previous denial of service connection was premised, in 
part, on a finding that there was no diagnosis of PTSD, for 
evidence to be new and material in this matter, (i.e., 
relating to an unestablished fact necessary to substantiate 
the claim, and raising a reasonable possibility of 
substantiating the claim), it would have to include a 
diagnosis of PTSD.  Since the June 1997 RO decision, 
additional evidence has been received that is both new and 
material.  The letters discussed above show diagnoses of 
PTSD.  This new evidence is thus material, since it goes 
towards a diagnosis of PTSD (an unestablished fact necessary 
to substantiate the claim), and it raises a reasonable 
possibility of doing so.  While the newly received medical 
records do not provide a definitive nexus with service (as 
the reported inservice stressors have not been verified), 
they clearly raise the possibility that the veteran has PTSD 
related to service.

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only the benefit sought on appeal is allowed.


REMAND

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in- 
service stressors.  38 C.F.R. § 3.304(f).  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service -- to support a diagnosis of PTSD -- 
will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized 
military combat citations or other official records.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting information from another source that corroborates 
his testimony or statements.  See Cohen, 10 Vet. App. at 146-
47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).

In the present case, the veteran reported that the stressful 
events in service that precipitated the onset PTSD included 
witnessed a fellow soldier fall onto a grenade and die and 
witnessing a suicide attempt.  Both incidents reportedly 
occurred while he was in basic training at Parris Island, 
South Carolina.  

In August 2003, a VA psychiatrist diagnosed the veteran as 
having PTSD as the result of his experiences in the military.  
Similar findings were reiterated in a May 2004 report.  These 
statements are evidence of a current diagnosis of PTSD, and 
they indicate that the condition may be related to service.  
As such, the veteran has a VA diagnosis of PTSD related to 
reported inservice stressors.  What is unclear is whether the 
veteran suffered a traumatic event in service as reported.

The next question that must be addressed is whether the 
reported stressor events can be verified.  As shown above, 
the veteran's diagnosis of PTSD was primarily, and perhaps 
exclusively, based on his account of witnessing a serious 
accident.  Unfortunately, the veteran has not been fully 
cooperative in providing adequate details concerning his 
claimed stressors.  Additionally, VA has not attempted to 
obtain credible supporting evidence for any of the veteran's 
alleged stressors, and has not informed him of any additional 
information needed to make this determination.  

The RO should contact the veteran and ask that he submit a 
detailed statement identifying with all possible specifics 
(date, location, unit, individuals involved, etc.), the 
stressful events he experienced during service.  Then the RO 
should use this information, and any pertinent records or 
information in the claims file, to submit a verification 
request letter to the U. S. Army and Joint Services Records 
Research Center (JSRRC) so that an attempt can be made to 
verify whether or not the veteran experienced the claimed 
events.  The RO should emphasize to the veteran that he must 
provide specific information regarding his unit(s) and 
approximate dates of any suicide attempt or death he 
witnessed.  The information should be forwarded to JSRRC to 
determine whether the veteran's reported stressors can be 
verified.

The Board understands that providing the specific information 
necessary to verify his claimed stressors may be distressing, 
but advises the veteran and his representative that he has a 
duty to provide information sufficient to conduct a search of 
the corroborative records.  See 38 C.F.R. § 3.159(c)(2)(i) 
(2006).  The Board also reminds the veteran, and his 
representative, that the duty to assist is not a one-way 
street, and an appellant must do more than passively wait for 
assistance when he has information essential to his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1990). 

The veteran has a VA diagnosis of PTSD based on his reported 
(but presently unverified) stressors.  If a stressor event is 
verified, the veteran should be sent for a VA psychiatric 
examination to determine whether it is at least as likely as 
not that he has a PTSD due to a verified stressor event.  
Prior to any examination, all pertinent outstanding records 
should be obtained.  Specifically noted in this regard are 
records of ongoing VA or private treatment for psychiatric 
problems since September 2004 (the date of the latest records 
on file) and any reports of psychiatric testing performed on 
the veteran.  Copies of any pertinent outstanding records of 
such treatment or examination should be added to the claims 
file.  
    
As noted above, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  The Board notes that pertinent caselaw has 
provided additional guidance as to the exact nature and 
extent of these duties.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO should take this opportunity to 
ensure such compliance, especially in light of recent 
pertinent caselaw.      



For the reasons stated above, this matter is REMANDED for the 
following:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to service connection for PTSD, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006); See 
also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  The RO should attempt to obtain any 
pertinent records of medical treatment or 
examination outstanding.  Specifically 
noted in this regard are records of 
psychiatric treatment since September 
2004 and any outstanding reports of 
psychiatric examinations performed on the 
veteran.  

3.  The RO should ask the veteran to 
provide specific information regarding 
the stressor event(s) he alleges occurred 
during service, and particularly those he 
reported as having occurred while he 
served at Paris Island, South Carolina.  
He should be advised that this 
information is critical to his claim. 

4.  The information the veteran provides 
in response to the request above should 
be forwarded to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
at 7701 Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA 22315-3802, for 
verification of the stressors claimed by 
the veteran, specifically whether the 
veteran witnesses a suicide attempt 
and/or a fellow soldier die falling on a 
grenade.  Morning reports and Quarterly 
Reports for the veteran's unit should be 
reviewed, and the JSRRC should provide to 
VA copies of the pertinent portions of 
any such records as they relate to the 
veteran's reported inservice stressor 
events.

5.  If, and only if, an inservice 
stressor event is verified by the JSRRC 
report, then the veteran should then be 
scheduled for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has PTSD 
(under DSM-IV criteria) related to the 
verified event(s) in service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
given and should reconcile the opinion 
with any competing medical evidence of 
record.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DENNIS F. CHIAPPETTA 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


